Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 are objected to because of the following informalities: it appears that “the other journey” may need to read “the another journey” in lines 6, 7 and 9.  Appropriate correction is required.
Claim 5 are objected to because of the following informalities: it appears that “a set of three of more possible classifications” may need to read “a set of three or more possible classifications” in line 2.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: it appears that “the other user interface presentation” may need to read “the another user interface presentation” in line 27.  In addition, it appears that “the other journey” may need to read “another journey” in line 26. Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the entire batch of journeys” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the entire batch of journeys” in line 7. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
A method, implemented by one or more computing devices, comprising, in a model-assisted classification procedure: 
receiving journey data that describes a journey taken by a user using a vehicle, the journey data being automatically captured in response to the user moving from a starting location to an ending location at a given time, the journey data being generated based on signals provided by at least one movement-sensing device associated with a user computing device, as the user traverses the journey; 

using a journey-classifying engine to automatically classify a purpose of the journey based on the features, to generate a proposed classification; and 
presenting the proposed classification on a user interface presentation, 
said generating, using, and presenting being performed, at least in part, on a local computing device, based on locally-stored journey data.

The limitations of 
“generating a set of features that characterize the journey data, at least one feature being based on statistical information regarding at least one aspect of prior journeys that the user has taken; 
using a journey-classifying engine to automatically classify a purpose of the journey based on the features, to generate a proposed classification; and 
said generating, using, and presenting being performed, at least in part, on a local computing device, based on locally-stored journey data”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “journey-classifying engine” and “computing device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “journey-classifying engine” and “computing device” languages, the limitations in the context of this claim encompass the user mentally thinking of getting some features while moving, and classifying trip purposes on the fly based on the features.



Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites an additional element “receiving journey data that describes a journey taken by a user using a vehicle, the journey data being automatically captured in response to the user moving from a starting location to an ending location at a given time, the journey data being generated based on signals provided by at least one movement-sensing device associated with a user computing device, as the user traverses the journey” – the act of receiving data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of receiving data is recited at a high-level of generality (i.e., as a generic act of receiving performing a generic act function of receiving data) such that it amounts no more than a mere act to apply the exception using a generic act of receiving. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
In addition, the claim recites an additional element “presenting the proposed classification on a user interface presentation” – the act of presenting data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of presenting data is recited at a high-level of generality (i.e., as a generic act of presenting performing a generic act function of presenting data) such that it amounts no more than a mere act to apply the exception using a generic act of presenting. Accordingly, this additional element does not integrate the abstract idea 
In addition, the claim recites additional elements “journey-classifying engine” and “computing device” – using a device process data. The device in each step is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim is appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d)(II) – “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is Well-Understood, Routine, and Conventional Activity (MPEP 2106.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the act of receiving/transmitting data amounts to no more than a mere act to apply the exception using a generic act of receiving/transmitting. A mere act to apply an exception using a generic act of receiving/transmitting cannot provide an inventive concept. The claim is not patent eligible.
In addition, the claim is appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d)(II) – “Presenting offers and gathering statistics” is 
As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer to perform each step amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Dependent claims 19-20 are also ineligible for the same reasons given with respect to claim 17. The limitation recited in each of the claims, under its broadest reasonable interpretation, is an abstract idea because it enumerates further the Mental Processes (Step 2A, Prong 1).  The claims do not include any additional elements that would take the claims limitations out of the groupings of the Mental Processes.  Therefore, the claims continue to fail to integrate the abstract idea into a practical application (Step 2A, Prong 2; see MPEP 2106.05(f)).  As such, the claims do not amount to significant more than an abstract idea nor provide any inventive concept, therefore are not patent eligible (Step 2B).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weir et al. (US 2013/0158866 A1).

Regarding claim 17, 
Weir teaches 	
A method, implemented by one or more computing devices, comprising, in a model-assisted classification procedure: 

receiving journey data that describes a journey taken by a user using a vehicle, the journey data being automatically captured in response to the user moving from a starting location to an ending location at a given time, the journey data being generated based on signals provided by at least one movement-sensing device associated with a user computing device, as the user traverses the journey; (Weir: [fig 1]; [pars 51-60] “the GPS 110 sends the location data and the timestamp data to one or more of the learning system 112, the estimation system 114 and the forgetting module 116. One skilled in the art will recognize that the GPS 110 may provide driving information (e.g., driving instructions to a destination, estimated time of arrival, etc.) and other information such as information about gas stations, restaurants, hotels, etc., to a user. In one embodiment, the GPS 110 sends a stream of data to the endpoint module 150. The stream of data includes one or more data elements. A data element includes data describing a geographic position of a traveling vehicle and timestamp data describing a timestamp (e.g., 2:00:00 pm, Wednesday, Nov. 30, 2011) when the traveling vehicle is at the geographic position”)

generating a set of features that characterize the journey data, at least one feature being based on statistical information regarding at least one aspect of prior journeys that the user has taken; (Weir: [fig 1]; [pars 51-60] “(1) a first data element describing a first geographic position of a traveling vehicle and a first timestamp when the traveling vehicle was at the first geographic position; and (2) a second data element describing a second geographic position of the traveling vehicle and a second timestamp when the traveling vehicle was at the second geographic position. In one embodiment, the second data element occurs after the first data element in the stream of data.  … start points, departure data (e.g., time of departure, day of departure, week of departure and date of departure, etc.), direction data, duration data, end points, arrival data (e.g., time of arrival, day of arrival, week of arrival and date of arrival, etc.), point of interest (POI) data for the end points, etc.” [pars 97-108] “the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.”; e.g., “Bayesian” may read on “statistical”.)

using a journey-classifying engine to automatically classify a purpose of the journey based on the features, to generate a proposed classification; and (Weir: [figs 1-2, 7]; [par 68] “The system 100 is particularly advantageous since, for example, it is capable to provide a plurality of estimated destinations (or, potential journeys) to a user when the user starts the engine of a vehicle. The system 100 does not require the user to input a destination for a journey and automatically provides information about the potential journeys to the user in real time based at least in part on the driver history data stored in the system 100 as long as the GPS 110 has located itself.”; [pars 97-108] “the metric module 207 receives one or more of: a set of journey duration data for one or more potential journeys from a duration module 407; direction data describing one or more directions for the one or more potential journeys from a direction module 405; and a POI type (e.g., home, work, gas station, restaurant, hotel, etc.) for each destination of each potential journey from a POI type module 409, etc. …  In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.”; [pars 199-208] “A type of a trip is one of a circular trip and a non-circular trip. … the endpoint establishment module 705 determines a type of a trip that a user takes.”; see also [par 132])

presenting the proposed classification on a user interface presentation, (Weir: [figs 1-2]; [pars 108-112] “The metric module 207 sends the navigational recommendation to the output module 211, causing the output module 211 to present the navigational recommendation to a user. … The quality module 209 sends the one or more potential journeys and the associated quality scores to the output module 211, causing the output module 211 to present the one or more potential journeys and the quality scores to a user. For example, the quality module 209 sends three potential journeys having the highest quality scores to the output module 211, causing the output module 211 to present the three potential and the associated quality scores via a display 160.” see also [pars 118-122] “output module” and “GUI module”)

([figs 1-3] “Storage” #118; [par 68] “Furthermore, the system 100 continues to update the driver history data as the user takes new journeys and therefore continuously improves the journey estimations.”; [pars 168-173] “Furthermore, the deletion of the obsolete data reduces the influence of data associated with old and least visited destinations on the estimations of the metrics and quality scores, and therefore improves the accuracy of the estimation for potential journeys.”)

Regarding claim 19, 
Weir further teaches 	
said at least one feature includes: 
a feature that is based, at least in part, on a number of times that the user has visited the ending location for a particular purpose; and/or 
a feature that is based, at least in part, on a number of times that the user has taken a journey at the given time for a particular purpose; and/or 
a feature that is based, at least in part, on a statistical measure of distances of previous journeys that the user has taken for a particular purpose. (Weir: [figs 1 and 19]; [pars 51-60] “(1) a first data element describing a first geographic position of a traveling vehicle and a first timestamp when the traveling vehicle was at the first geographic position; and (2) a second data element describing a second geographic position of the traveling vehicle and a second timestamp when the traveling vehicle was at the second geographic position. In one embodiment, the second data element occurs after the first data element in the stream of data.  … start points, departure data (e.g., time of departure, day of departure, week of departure and date of departure, etc.), direction data, duration data, end points, arrival data (e.g., time of arrival, day of arrival, week of arrival and date of arrival, etc.), point of interest (POI) data for the end points, etc.” [pars 97-108] “the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.”; [par 187] “the stop classification module 703 calculates a distance and a time traveled by the vehicle based on the stream of data and determines that the vehicle has stopped based on a zero distance and a non-zero time traveled by the vehicle. The distance traveled by the vehicle is a distance difference between a first geographic location and a second geographic location included in the stream of data.”; e.g., “Bayesian” may read on “statistical”.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US 2013/0158866 A1) in view of SCHÄFER et al. (US 2019/0213451 A1) further in view of Tajnai et al. (US 2018/0266839 A1).

Regarding claim 1, 
Weir teaches 	
One or more computing devices for assisting a user in classifying journeys, comprising: 

hardware logic circuitry, the hardware logic circuitry corresponding to: (a) one or more hardware processors that perform operations by executing machine-readable instructions stored in a memory, and/or (b) one or more other hardware logic components that perform operations using a task-specific collection of logic gates, the operations including: (Weir: [fig 1])

receiving a [data] from a backend system, the backend system being implemented by one or more servers; (Weir: [fig 1])

(Weir: [figs 1-2]; [pars 98-108] “In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.”)

receiving journey data that describes a journey taken by a user using a vehicle, the journey data being automatically captured in response to the user moving from a starting location to an ending location at a given time, the journey data being generated based on signals provided by at least one movement-sensing device associated with a user computing device, as the user traverses the journey; (Weir: [fig 1]; [pars 51-60] “the GPS 110 sends the location data and the timestamp data to one or more of the learning system 112, the estimation system 114 and the forgetting module 116. One skilled in the art will recognize that the GPS 110 may provide driving information (e.g., driving instructions to a destination, estimated time of arrival, etc.) and other information such as information about gas stations, restaurants, hotels, etc., to a user. In one embodiment, the GPS 110 sends a stream of data to the endpoint module 150. The stream of data includes one or more data elements. A data element includes data describing a geographic position of a traveling vehicle and timestamp data describing a timestamp (e.g., 2:00:00 pm, Wednesday, Nov. 30, 2011) when the traveling vehicle is at the geographic position”)

generating a set of features that characterize the journey data; (Weir: [fig 1]; [pars 51-60] “(1) a first data element describing a first geographic position of a traveling vehicle and a first timestamp when the traveling vehicle was at the first geographic position; and (2) a second data element describing a second geographic position of the traveling vehicle and a second timestamp when the traveling vehicle was at the second geographic position. In one embodiment, the second data element occurs after the first data element in the stream of data.  … start points, departure data (e.g., time of departure, day of departure, week of departure and date of departure, etc.), direction data, duration data, end points, arrival data (e.g., time of arrival, day of arrival, week of arrival and date of arrival, etc.), point of interest (POI) data for the end points, etc.”)

using the machine-trainable model to automatically classify a purpose of the journey based on the features, to generate a proposed classification; (Weir: [figs 1-2, 7]; [par 68] “The system 100 is particularly advantageous since, for example, it is capable to provide a plurality of estimated destinations (or, potential journeys) to a user when the user starts the engine of a vehicle. The system 100 does not require the user to input a destination for a journey and automatically provides information about the potential journeys to the user in real time based at least in part on the driver history data stored in the system 100 as long as the GPS 110 has located itself.”; [pars 97-108] “the metric module 207 receives one or more of: a set of journey duration data for one or more potential journeys from a duration module 407; direction data describing one or more directions for the one or more potential journeys from a direction module 405; and a POI type (e.g., home, work, gas station, restaurant, hotel, etc.) for each destination of each potential journey from a POI type module 409, etc. …  In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.”; [pars 199-208] “A type of a trip is one of a circular trip and a non-circular trip. … the endpoint establishment module 705 determines a type of a trip that a user takes.”; see also [par 132])

presenting the proposed classification on a user interface presentation with zero, one, or more other proposed classifications, the user interface presentation presenting a first graphical (Weir: [figs 1-2]; [pars 108-112] “The metric module 207 sends the navigational recommendation to the output module 211, causing the output module 211 to present the navigational recommendation to a user. … The quality module 209 sends the one or more potential journeys and the associated quality scores to the output module 211, causing the output module 211 to present the one or more potential journeys and the quality scores to a user. For example, the quality module 209 sends three potential journeys having the highest quality scores to the output module 211, causing the output module 211 to present the three potential and the associated quality scores via a display 160.” see also [pars 118-122] “output module” and “GUI module”)

receiving an input signal that indicates that the user has [processed] a specified classification of the journey by activating the second graphical control, the specified classification corresponding to the proposed classification or a modification to the proposed classification as selected by the user by activating the first graphical control, (Weir: [figs 1-2]; [pars 58-68] “a user clicks on a social graphic such as a 'share' button shown on a graphical user interface (GUI) presented by a display 160 of the navigation system 102 to share information about a journey in the social network (e.g., a start point, an end point, a route from the start point to the endpoint, etc., associated with the journey).” [pars 118-122] “the GUI module 215 generates graphical data for depicting a GUI including a “share” button to allow a user to share a journey on a social network provided by the Social network application 122.”; Note that “the specified classification corresponding to the proposed classification” is elected for examination.)

(Weir: [figs 1-2]; [pars 98-108] “In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.” [par 68] “Furthermore, the system 100 continues to update the driver history data as the user takes new journeys and therefore continuously improves the journey estimations.”; [pars 168-173] “Furthermore, the deletion of the obsolete data reduces the influence of data associated with old and least visited destinations on the estimations of the metrics and quality scores, and therefore improves the accuracy of the estimation for potential journeys.”; see also [pars 118-122]; Note that “model-assisted classification procedure” and “confirms specified classifications via the model-assisted classification procedure” are elected for examination.)

the personalization increasing in response to, at least in part, progressive refinement of the set of features. (Weir: [figs 1-2]; [par 68] “Furthermore, the system 100 continues to update the driver history data as the user takes new journeys and therefore continuously improves the journey estimations.”; [pars 168-173] “Furthermore, the deletion of the obsolete data reduces the influence of data associated with old and least visited destinations on the estimations of the metrics and quality scores, and therefore improves the accuracy of the estimation for potential journeys.”)

However, Weir does not teach explicitly
machine-trainable model from a backend system, the backend system being implemented by one or more servers; 
presenting the proposed classification on a user interface presentation with zero, one, or more other proposed classifications, the user interface presentation presenting a first graphical control for changing the proposed classification to another classification, and a second graphical control for confirming all of the proposed classifications in the user interface presentation; and 
receiving an input signal that indicates that the user has confirmed a specified classification of the journey by activating the second graphical control, the specified classification corresponding to the proposed classification or a modification to the proposed classification as selected by the user by activating the first graphical control, 
repeating a manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the machine-trainable model for the user increasing as the user successively provides input signals to manually classify journeys via the manual classification procedure and/or confirms specified classifications via the model-assisted classification procedure, 
(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they have not been taught yet, while the one or more non-underlined claim languages indicate that they have been taught already.)

SCHÄFER teaches
receiving a machine-trainable model from a backend system, the backend system being implemented by one or more servers; (SCHÄFER: [fig 18]; [pars 54-62] “Then, the method can include the step of 136 receiving the at least one particularized convolutional neural networks 40 from the server 42 in response to communicating the location of the vehicle 26 to the server 42 with the vehicle communication module 50 using the vehicle processor 36”; Note that Weir teaches “receiving a [data] from a backend system, the backend system being implemented by one or more servers”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the journey classification system of Weir with the receiving of a machine-trainable model from a backend system of SCHÄFER. Doing so would lead to providing an efficient and light-weight machine learning model to the target user system from the backend system while avoiding time-consuming processes (e.g., training with labeled training data) (SCHÄFER, [fig 1]; [pars 1-3] “The training is a very time-consuming process which can take place offline on servers and which requires labeled training data. Labeled training data consists of both the sensor data (e.g. camera image) and classification and localization information, (e.g., bounding boxes around vehicles or pedestrians). After the training is completed, the neural network consisting of code and configuration data is then deployed to the HAD unit in the vehicle. The neural network in the vehicle then allow the online detection, classification and localization of static and dynamic road users from camera image streams in real time.”).

However, Weir and SCHÄFER do not teach explicitly
presenting the proposed classification on a user interface presentation with zero, one, or more other proposed classifications, the user interface presentation presenting a first graphical control for changing the proposed classification to another classification, and a second graphical control for confirming all of the proposed classifications in the user interface presentation; and 
receiving an input signal that indicates that the user has confirmed a specified classification of the journey by activating the second graphical control, the specified classification corresponding to the proposed classification or a modification to the proposed classification as selected by the user by activating the first graphical control, 
confirms specified classifications via the model-assisted classification procedure, 

Tajnai teaches
presenting the proposed classification on a user interface presentation with zero, one, or more other proposed classifications, the user interface presentation presenting a first graphical control for changing the proposed classification to another classification, and a second graphical control for confirming all of the proposed classifications in the user interface presentation; and (Tajnai: [figs 10-13]; [pars 34-41] “As shown in FIG. 10, the Route Overview page allows the user to input the starting location and the destination. A route is displayed, showing distance and estimated time. There are options to either edit details of the route or to start the route. When a new route is created, user is shown the New Route Detail page, FIG. 11, displaying what qualifiers a route has, allow user to not permit qualifiers and to add areas to avoid, as shown in FIG. 9. If user does not permit a qualifier or adds an area to avoid, an alternative route will be generated based on new criteria and the process repeats. Permitted criteria of a route can be modified later in the Edit Route screen, as shown in FIG. 12. When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13.”; e.g., figs 11-12 may read on “changing the proposed classification to another classification”. In addition, e.g., “When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13” with fig 10 may read on “confirming”. Note that Weir and SCHÄFER teach “presenting the proposed classification on a user interface presentation with zero, one, or more other proposed classifications, the user interface presentation presenting a first graphical control for [processing] the proposed classification [and] another classification, and a second graphical control for [processing] all of the proposed classifications in the user interface presentation”.)

receiving an input signal that indicates that the user has confirmed a specified classification of the journey by activating the second graphical control, the specified classification corresponding to the proposed classification or a modification to the proposed classification as selected by the user by activating the first graphical control, (Tajnai: [figs 10-13]; [pars 34-41] as cited above; e.g., “When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13” with fig 10 may read on “confirmed”. Note that Weir and SCHÄFER teach “receiving an input signal that indicates that the user has [processed] a specified classification of the journey by activating the second graphical control, the specified classification corresponding to the proposed classification or a modification to the proposed classification as selected by the user by activating the first graphical control”.)

repeating a manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the machine-trainable model for the user increasing as the user successively provides input signals to manually classify journeys via the manual classification procedure and/or confirms specified classifications via the model-assisted classification procedure, (Tajnai: [figs 10-13]; [pars 34-41] as cited above; e.g., “When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13” with fig 10 may read on “confirms”. Note that Weir and SCHÄFER teach “repeating a manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the machine-trainable model for the user increasing as the user successively provides input signals to manually classify journeys via the manual classification procedure and/or [processes] specified classifications via the model-assisted classification procedure”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the journey classification system of Weir and SCHÄFER with the user confirmation interface of Tajnai. Doing so would lead to enabling the machine learning model to provide the most proper routes for the user to carry out his/her journey purpose (Tajnai, [pars 34-41] “As shown in FIG. 10, the Route Overview page allows the user to input the starting location and the destination. A route is displayed, showing distance and estimated time. There are options to either edit details of the route or to start the route. When a new route is created, user is shown the New Route Detail page, FIG. 11, displaying what qualifiers a route has, allow user to not permit qualifiers and to add areas to avoid, as shown in FIG. 9. If user does not permit a qualifier or adds an area to avoid, an alternative route will be generated based on new criteria and the process repeats. Permitted criteria of a route can be modified later in the Edit Route screen, as shown in FIG. 12. When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13.”).

Regarding claim 2, 
Weir, SCHÄFER and Tajnai teaches claim 1.

Weir further teaches 
the operations further include, in the … classification procedure: 
receiving other journey data associated with another journey; ([fig 1]; [pars 51-60] “the GPS 110 sends the location data and the timestamp data to one or more of the learning system 112, the estimation system 114 and the forgetting module 116. One skilled in the art will recognize that the GPS 110 may provide driving information (e.g., driving instructions to a destination, estimated time of arrival, etc.) and other information such as information about gas stations, restaurants, hotels, etc., to a user. In one embodiment, the GPS 110 sends a stream of data to the endpoint module 150. The stream of data includes one or more data elements. A data element includes data describing a geographic position of a traveling vehicle and timestamp data describing a timestamp (e.g., 2:00:00 pm, Wednesday, Nov. 30, 2011) when the traveling vehicle is at the geographic position”)

presenting information regarding the other journey data on another user interface presentation, the other user interface presentation including information regarding the other journey, together with a third graphical control that allows the user to [have] the other journey; and ([figs 1-2]; [pars 108-112] “The metric module 207 sends the navigational recommendation to the output module 211, causing the output module 211 to present the navigational recommendation to a user. … The quality module 209 sends the one or more potential journeys and the associated quality scores to the output module 211, causing the output module 211 to present the one or more potential journeys and the quality scores to a user. For example, the quality module 209 sends three potential journeys having the highest quality scores to the output module 211, causing the output module 211 to present the three potential and the associated quality scores via a display 160.” see also [pars 118-122] “output module” and “GUI module”)

receiving an input signal from the user … [for] the user of the other journey by activating the third graphical control. ([figs 1-2]; [pars 118-122] “the GUI module 215 generates graphical data for depicting a GUI to allow a user to interact with the system 100. For example, the GUI module 215 generates graphical data for depicting a GUI including a “share” button to allow a user to share a journey on a social network provided by the Social network application 122.” see also [pars 118-122] “output module” and “GUI module”; e.g., any graphical control on GUI may read on “third graphical control”.)

Tajnai further teaches 
the operations further include, in the manual classification procedure: 
presenting information regarding the other journey data on another user interface presentation, the other user interface presentation including information regarding the other journey, together with a third graphical control that allows the user to manually classify the other journey; and ([figs 10-13]; [pars 34-41] “As shown in FIG. 10, the Route Overview page allows the user to input the starting location and the destination. A route is displayed, showing distance and estimated time. There are options to either edit details of the route or to start the route. When a new route is created, user is shown the New Route Detail page, FIG. 11, displaying what qualifiers a route has, allow user to not permit qualifiers and to add areas to avoid, as shown in FIG. 9. If user does not permit a qualifier or adds an area to avoid, an alternative route will be generated based on new criteria and the process repeats. Permitted criteria of a route can be modified later in the Edit Route screen, as shown in FIG. 12. When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13.”; e.g., figs 11-12 and “When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13” with fig 10 may read on “manually classify the other journey”. Note that Weir and SCHÄFER teach “the operations further include, in the … classification procedure: presenting information regarding the other journey data on another user interface presentation, the other user interface presentation including information regarding the other journey, together with a third graphical control that allows the user to [have] the other journey”.)

which specifies a manual classification made by the user of the other journey by activating the third graphical control. ([figs 10-13]; [pars 34-41] as cited above; e.g., figs 11-12 and “When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13” with fig 10 may read on “receiving an input signal from the user which specifies a manual classification made by the user of the other journey by activating the third graphical control”. Note that Weir and SCHÄFER teach “receiving an input signal from the user … [for] the user of the other journey by activating the third graphical control”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the journey classification system of Weir, SCHÄFER and Tajnai with the user confirmation interface of Tajnai. Doing so would lead to enabling the machine learning model to provide the most proper routes for the user to carry out his/her journey purpose (Tajnai, [pars 34-41]).

Regarding claim 5, 
Weir, SCHÄFER and Tajnai teaches claim 1.

Weir further teaches 
the proposed classification is selected from a set of three of more possible classifications. ([figs 1-2, 7]; [pars 97-112] “In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network. … For example, the quality module 209 sends three potential journeys having the highest quality scores to the output module 211, causing the output module 211 to present the three potential journeys and the associated quality scores via a display 160.”)

Regarding claim 6, 
Weir, SCHÄFER and Tajnai teaches claim 1.

Weir further teaches 
the personalization is achieved without retraining the machine-trainable model. ([figs 1-2]; [pars 98-108] “In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.” [par 68] “Furthermore, the system 100 continues to update the driver history data as the user takes new journeys and therefore continuously improves the journey estimations.”; [pars 168-173] “Furthermore, the deletion of the obsolete data reduces the influence of data associated with old and least visited destinations on the estimations of the metrics and quality scores, and therefore improves the accuracy of the estimation for potential journeys.”; see also [pars 118-122]; Personalization is achieved based on user data with the initial learning.)

Regarding claim 8, 
Weir, SCHÄFER and Tajnai teaches claim 1.

Weir further teaches 
at least one feature is based on statistical information regarding at least one aspect of prior journeys that the user has taken. ([figs 1 and 19]; [pars 51-60] “(1) a first data element describing a first geographic position of a traveling vehicle and a first timestamp when the traveling vehicle was at the first geographic position; and (2) a second data element describing a second geographic position of the traveling vehicle and a second timestamp when the traveling vehicle was at the second geographic position. In one embodiment, the second data element occurs after the first data element in the stream of data.  … start points, departure data (e.g., time of departure, day of departure, week of departure and date of departure, etc.), direction data, duration data, end points, arrival data (e.g., time of arrival, day of arrival, week of arrival and date of arrival, etc.), point of interest (POI) data for the end points, etc.” [pars 97-108] “the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.”; e.g., “Bayesian” may read on “statistical”.)

Regarding claim 9, 
Weir, SCHÄFER and Tajnai teaches claim 8.

Weir further teaches 
a feature is based, at least in part, on a number of times that the user has visited the ending location for a particular purpose. ([figs 1 and 19]; [pars 51-60] “(1) a first data element describing a first geographic position of a traveling vehicle and a first timestamp when the traveling vehicle was at the first geographic position; and (2) a second data element describing a second geographic position of the traveling vehicle and a second timestamp when the traveling vehicle was at the second geographic position. In one embodiment, the second data element occurs after the first data element in the stream of data.  … start points, departure data (e.g., time of departure, day of departure, week of departure and date of departure, etc.), direction data, duration data, end points, arrival data (e.g., time of arrival, day of arrival, week of arrival and date of arrival, etc.), point of interest (POI) data for the end points, etc.”)

Regarding claim 10, 
Weir, SCHÄFER and Tajnai teaches claim 8.

Weir further teaches 
a feature is based, at least in part, on a number of times that the user has taken a journey at the given time for a particular purpose. ([figs 1 and 19]; [pars 51-60] “(1) a first data element describing a first geographic position of a traveling vehicle and a first timestamp when the traveling vehicle was at the first geographic position; and (2) a second data element describing a second geographic position of the traveling vehicle and a second timestamp when the traveling vehicle was at the second geographic position. In one embodiment, the second data element occurs after the first data element in the stream of data.  … start points, departure data (e.g., time of departure, day of departure, week of departure and date of departure, etc.), direction data, duration data, end points, arrival data (e.g., time of arrival, day of arrival, week of arrival and date of arrival, etc.), point of interest (POI) data for the end points, etc.”)

Regarding claim 11, 
Weir, SCHÄFER and Tajnai teaches claim 8.

Weir further teaches 
a feature is based, at least in part, on a statistical measure of distances of previous journeys that the user has taken for a particular purpose. ([figs 1 and 19]; [pars 51-60] “(1) a first data element describing a first geographic position of a traveling vehicle and a first timestamp when the traveling vehicle was at the first geographic position; and (2) a second data element describing a second geographic position of the traveling vehicle and a second timestamp when the traveling vehicle was at the second geographic position. In one embodiment, the second data element occurs after the first data element in the stream of data.” [pars 97-108] “the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.”; [par 187] “the stop classification module 703 calculates a distance and a time traveled by the vehicle based on the stream of data and determines that the vehicle has stopped based on a zero distance and a non-zero time traveled by the vehicle. The distance traveled by the vehicle is a distance difference between a first geographic location and a second geographic location included in the stream of data.”; e.g., “Bayesian” may read on “statistical”.)

Regarding claim 12, 
Weir, SCHÄFER and Tajnai teaches claim 1.

Weir further teaches 
a feature is based on a classification of a preceding and/or subsequent journey that the user has taken, with respect to the journey for which the classification is made. ([figs 1-2]; [pars 98-108] “In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.” [par 68] “Furthermore, the system 100 continues to update the driver history data as the user takes new journeys and therefore continuously improves the journey estimations.”)

Regarding claim 13, 
Weir, SCHÄFER and Tajnai teaches claim 1.

SCHÄFER further teaches 
the machine-trainable model is a neural network. (SCHÄFER: [fig 18]; [pars 54-62] “Then, the method can include the step of 136 receiving the at least one particularized convolutional neural networks 40 from the server 42 in response to communicating the location of the vehicle 26 to the server 42 with the vehicle communication module 50 using the vehicle processor 36”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the journey classification system of Weir, SCHÄFER and Tajnai with the neural network of SCHÄFER. Doing so would lead to providing an efficient and light-weight machine learning model to the target user system from the backend system while avoiding time-consuming processes (e.g., training with labeled training data) (SCHÄFER, [fig 1]; [pars 1-3] “The training is a very time-consuming process which can take place offline on servers and which requires labeled training data. Labeled training data consists of both the sensor data (e.g. camera image) and classification and localization information, (e.g., bounding boxes around vehicles or pedestrians). After the training is completed, the neural network consisting of code and configuration data is then deployed to the HAD unit in the vehicle. The neural network in the vehicle then allow the online detection, classification and localization of static and dynamic road users from camera image streams in real time.”).

Regarding claim 14, 


Weir further teaches 
the model-assisted procedure is performed for a batch of journeys to generate a batch of proposed classifications, (Weir: [figs 1-2, 7]; [par 68] “The system 100 is particularly advantageous since, for example, it is capable to provide a plurality of estimated destinations (or, potential journeys) to a user when the user starts the engine of a vehicle. The system 100 does not require the user to input a destination for a journey and automatically provides information about the potential journeys to the user in real time based at least in part on the driver history data stored in the system 100 as long as the GPS 110 has located itself.”; [pars 97-108] “the metric module 207 receives one or more of: a set of journey duration data for one or more potential journeys from a duration module 407; direction data describing one or more directions for the one or more potential journeys from a direction module 405; and a POI type (e.g., home, work, gas station, restaurant, hotel, etc.) for each destination of each potential journey from a POI type module 409, etc. …  In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.”; e.g., “potential journeys” may read on “classifications”.)

wherein said presenting comprises presenting the batch of proposed classifications to the user via the user interface presentation, and (Weir: [figs 1-2]; [pars 108-112] “The metric module 207 sends the navigational recommendation to the output module 211, causing the output module 211 to present the navigational recommendation to a user. … The quality module 209 sends the one or more potential journeys and the associated quality scores to the output module 211, causing the output module 211 to present the one or more potential journeys and the quality scores to a user. For example, the quality module 209 sends three potential journeys having the highest quality scores to the output module 211, causing the output module 211 to present the three potential and the associated quality scores via a display 160.” see also [pars 118-122] “output module” and “GUI module”)

wherein said receiving an input signal comprises receiving an indication that the user has [processed] specified classifications associated with the entire batch of journeys, each specified classification corresponding to a proposed classification as originally provided or a classification as modified by the user. (Weir: [figs 1-2]; [pars 58-68] “a user clicks on a social graphic such as a 'share' button shown on a graphical user interface (GUI) presented by a display 160 of the navigation system 102 to share information about a journey in the social network (e.g., a start point, an end point, a route from the start point to the endpoint, etc., associated with the journey).” [pars 118-122] “the GUI module 215 generates graphical data for depicting a GUI including a “share” button to allow a user to share a journey on a social network provided by the Social network application 122.”; Note that “a proposed classification as originally provided” is elected for examination.)

Tajnai further teaches 
wherein said receiving an input signal comprises receiving an indication that the user has confirmed specified classifications associated with the entire batch of journeys, each specified classification corresponding to a proposed classification as originally provided or a classification as modified by the user. (Tajnai: [figs 10-13]; [pars 34-41] “As shown in FIG. 10, the Route Overview page allows the user to input the starting location and the destination. A route is displayed, showing distance and estimated time. There are options to either edit details of the route or to start the route. When a new route is created, user is shown the New Route Detail page, FIG. 11, displaying what qualifiers a route has, allow user to not permit qualifiers and to add areas to avoid, as shown in FIG. 9. If user does not permit a qualifier or adds an area to avoid, an alternative route will be generated based on new criteria and the process repeats. Permitted criteria of a route can be modified later in the Edit Route screen, as shown in FIG. 12. When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13.”; e.g., “When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13” with fig 10 may read on “confirmed”. Note that Weir and SCHÄFER teach “wherein said receiving an input signal comprises receiving an indication that the user has [processed] specified classifications associated with the entire batch of journeys, each specified classification corresponding to a proposed classification as originally provided or a classification as modified by the user”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the journey classification system of Weir, SCHÄFER and Tajnai with the user confirmation signal of Tajnai. Doing so would lead to enabling the machine learning model to provide the most proper routes for the user to carry out his/her journey purpose (Tajnai, [pars 34-41]).

Regarding claim 15, 
Weir, SCHÄFER and Tajnai teaches claim 1.

Weir further teaches 
the progressive refinement of the set of features is performed on a local computing device associated with the user. ([figs 1-3] “Storage” #118; [par 68] “Furthermore, the system 100 continues to update the driver history data as the user takes new journeys and therefore continuously improves the journey estimations.”; [pars 168-173] “Furthermore, the deletion of the obsolete data reduces the influence of data associated with old and least visited destinations on the estimations of the metrics and quality scores, and therefore improves the accuracy of the estimation for potential journeys.”)

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US 2013/0158866 A1) in view of SCHÄFER et al. (US 2019/0213451 A1) further in view of Tajnai et al. (US 2018/0266839 A1) further in view of Wu et al. (US 11,120,349 B1).

Regarding claim 3, 
Weir, SCHÄFER and Tajnai teaches claim 2.

Weir further teaches 
said model-assisted classification procedure is made available to the user … ([figs 1-2, 7]; [pars 97-108] “the metric module 207 receives one or more of: a set of journey duration data for one or more potential journeys from a duration module 407; direction data describing one or more directions for the one or more potential journeys from a direction module 405; and a POI type (e.g., home, work, gas station, restaurant, hotel, etc.) for each destination of each potential journey from a POI type module 409, etc. …  In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.”)

Tajnai further teaches 
… the user has classified a … number of journeys using the manual classification procedure. ([figs 10-13]; [pars 34-41] “As shown in FIG. 10, the Route Overview page allows the user to input the starting location and the destination. A route is displayed, showing distance and estimated time. There are options to either edit details of the route or to start the route. When a new route is created, user is shown the New Route Detail page, FIG. 11, displaying what qualifiers a route has, allow user to not permit qualifiers and to add areas to avoid, as shown in FIG. 9. If user does not permit a qualifier or adds an area to avoid, an alternative route will be generated based on new criteria and the process repeats. Permitted criteria of a route can be modified later in the Edit Route screen, as shown in FIG. 12. When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the journey classification system of Weir, SCHÄFER and Tajnai with the manual classification procedure of Tajnai. Doing so would lead to enabling the machine learning model to provide the most proper routes for the user to carry out his/her journey purpose (Tajnai, [pars 34-41]).

However, Weir, SCHÄFER and Tajnai do not teach
said model-assisted classification procedure is made available to the user after the user has classified a prescribed number of journeys using the manual classification procedure.

Wu teaches
said model-assisted classification procedure is made available to the user after the user has classified a prescribed number of journeys using the manual classification procedure. ([figs 1-2]; [col 3, ln 21– col 5, ln 23] “In some embodiments, at least a subset of the historical trip records may comprise user-provided data or "ground truth labels", such as classification data and/or descriptive text that is related to the trip records. For example, users may provide input through client devices that capture location data, the input including descriptions or classifications of locations (e.g., "home" or "work"), classifications of trips (e.g., "business" or "personal"), and the like. … The predictive model may be used at run-time (e.g., after the predictive model has been trained, when the application is being executed by a user) to predict a classification of a trip based on a user's trip record received from a client device.”; e.g., a number of journeys for trainings may read on “a prescribed number of journeys”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the journey classification system of Weir, SCHÄFER and Tajnai with the manual classification procedure of Wu. Doing so would lead to enabling the machine learning model to provide automatically the proper routes for the user based on the trained predictive model (Wu, [col 3, ln 21– col 5, ln 23]).

Regarding claim 4, 
Weir, SCHÄFER and Tajnai teaches claim 1.

	Weir further teaches 
the proposed classification indicates whether the journey is a [class1]-related journey or a [class2] journey. ([figs 1-2, 7]; [par 68] “The system 100 is particularly advantageous since, for example, it is capable to provide a plurality of estimated destinations (or, potential journeys) to a user when the user starts the engine of a vehicle. The system 100 does not require the user to input a destination for a journey and automatically provides information about the potential journeys to the user in real time based at least in part on the driver history data stored in the system 100 as long as the GPS 110 has located itself.”; [pars 97-108] “the metric module 207 receives one or more of: a set of journey duration data for one or more potential journeys from a duration module 407; direction data describing one or more directions for the one or more potential journeys from a direction module 405; and a POI type (e.g., home, work, gas station, restaurant, hotel, etc.) for each destination of each potential journey from a POI type module 409, etc. …  In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.”; [pars 199-208] “A type of a trip is one of a circular trip and a non-circular trip. … the endpoint establishment module 705 determines a type of a trip that a user takes.”)

	However, Weir, SCHÄFER and Tajnai do not teach
the proposed classification indicates whether the journey is a business-related journey or a personal journey.

	Wu teaches
the proposed classification indicates whether the journey is a business-related journey or a personal journey. ([figs 1-2]; [col 4, ln 22– col 5, ln 23] “embodiments of the present disclosure may allow for more accurate classification of trips as being business or personal, thereby improving financial services applications such as tax preparation and accounting applications.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the journey classification system of Weir, SCHÄFER and Tajnai with the journey classification of Wu. Doing so would lead to enabling the machine learning model to provide automatically the proper routes for the user based on the trained predictive model (Wu, [col 3, ln 21– col 5, ln 23]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US 2013/0158866 A1) in view of SCHÄFER et al. (US 2019/0213451 A1) further in view of Tajnai et al. (US 2018/0266839 A1) further in view of Heldt et al. (US 2017/0042483 A1).

Regarding claim 7, 
Weir, SCHÄFER and Tajnai teaches claim 1.

Weir further teaches 
the operations further include updating a count of a number of journeys that have been assigned to the specified classification, … said receiving of the input signal, (Weir: [figs 1-2 and 19]; [pars 85-94] “the frequency module 206 counts an occurring frequency for each destination that the user has been to and stores the occurring frequency for each destination in a metric table. Examples of a metric table for storing the occurring frequencies are shown in FIGS. 19B and 19C. The metric table is described below in more detail.” [pars 58-68] “a user clicks on a social graphic such as a 'share' button shown on a graphical user interface (GUI) presented by a display 160 of the navigation system 102 to share information about a journey in the social network (e.g., a start point, an end point, a route from the start point to the endpoint, etc., associated with the journey).”)
 
wherein a subsequent instance of said generating of the set of features depends, in part, on the count, and (Weir: [figs 1-2 and 19]; [pars 85-94] “the frequency module 206 counts an occurring frequency for each destination that the user has been to and stores the occurring frequency for each destination in a metric table. Examples of a metric table for storing the occurring frequencies are shown in FIGS. 19B and 19C. The metric table is described below in more detail.”; [par 68] “Furthermore, the system 100 continues to update the driver history data as the user takes new journeys and therefore continuously improves the journey estimations.”; [pars 168-173] “Furthermore, the deletion of the obsolete data reduces the influence of data associated with old and least visited destinations on the estimations of the metrics and quality scores, and therefore improves the accuracy of the estimation for potential journeys.”)

wherein the personalization depends, in part, on the count. (Weir: [figs 1-2 and 19]; [pars 85-94] “the frequency module 206 counts an occurring frequency for each destination that the user has been to and stores the occurring frequency for each destination in a metric table. Examples of a metric table for storing the occurring frequencies are shown in FIGS. 19B and 19C. The metric table is described below in more detail.”; [par 68] “Furthermore, the system 100 continues to update the driver history data as the user takes new journeys and therefore continuously improves the journey estimations.”; [pars 168-173] “Furthermore, the deletion of the obsolete data reduces the influence of data associated with old and least visited destinations on the estimations of the metrics and quality scores, and therefore improves the accuracy of the estimation for potential journeys.”; Personalization is achieved based on user data.)

However, Weir, SCHÄFER and Tajnai do not teach
the operations further include updating a count of a number of journeys that have been assigned to the specified classification, in response to said receiving of the input signal.

Heldt teaches
the operations further include updating a count of a number of journeys that have been assigned to the specified classification, in response to said receiving of the input signal. ([figs 3 and 6-7]; [pars 38-44] “The number of selected subsets may be based on a number of desired classifiers, and may be determined based on user input received over the user interface 324.”; Note that Weir, SCHÄFER and Tajnai, in combination, teach “the operations further include updating a count of a number of journeys that have been assigned to the specified classification, … said receiving of the input signal”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the journey classification system of Weir, SCHÄFER and Tajnai with of the count updating based on the input signal Heldt. Doing so would lead to enabling the machine learning model to provide the proper classified data for the user based on the trained classifier model (Heldt, [pars 38-44]).

Claims 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US 2013/0158866 A1) in view of Tajnai et al. (US 2018/0266839 A1).

Regarding claim 16, 
Weir teaches 	
A computer-readable storage medium for storing computer-readable instructions, the computer-readable instructions, when executed by one or more hardware processors, performing a method that comprises: (Weir: [fig 1])

in a model-assisted classification procedure: (Weir: [figs 1-2]; [pars 98-108] “In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.”)

(Weir: [fig 1]; [pars 51-60] “the GPS 110 sends the location data and the timestamp data to one or more of the learning system 112, the estimation system 114 and the forgetting module 116. One skilled in the art will recognize that the GPS 110 may provide driving information (e.g., driving instructions to a destination, estimated time of arrival, etc.) and other information such as information about gas stations, restaurants, hotels, etc., to a user. In one embodiment, the GPS 110 sends a stream of data to the endpoint module 150. The stream of data includes one or more data elements. A data element includes data describing a geographic position of a traveling vehicle and timestamp data describing a timestamp (e.g., 2:00:00 pm, Wednesday, Nov. 30, 2011) when the traveling vehicle is at the geographic position”)

generating a set of features that characterize the journey data; (Weir: [fig 1]; [pars 51-60] “(1) a first data element describing a first geographic position of a traveling vehicle and a first timestamp when the traveling vehicle was at the first geographic position; and (2) a second data element describing a second geographic position of the traveling vehicle and a second timestamp when the traveling vehicle was at the second geographic position. In one embodiment, the second data element occurs after the first data element in the stream of data.  … start points, departure data (e.g., time of departure, day of departure, week of departure and date of departure, etc.), direction data, duration data, end points, arrival data (e.g., time of arrival, day of arrival, week of arrival and date of arrival, etc.), point of interest (POI) data for the end points, etc.”)

using a journey-classifying engine to automatically classify a purpose of the journey based on the features, to generate a proposed classification; (Weir: [figs 1-2, 7]; [par 68] “The system 100 is particularly advantageous since, for example, it is capable to provide a plurality of estimated destinations (or, potential journeys) to a user when the user starts the engine of a vehicle. The system 100 does not require the user to input a destination for a journey and automatically provides information about the potential journeys to the user in real time based at least in part on the driver history data stored in the system 100 as long as the GPS 110 has located itself.”; [pars 97-108] “the metric module 207 receives one or more of: a set of journey duration data for one or more potential journeys from a duration module 407; direction data describing one or more directions for the one or more potential journeys from a direction module 405; and a POI type (e.g., home, work, gas station, restaurant, hotel, etc.) for each destination of each potential journey from a POI type module 409, etc. …  In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.”; [pars 199-208] “A type of a trip is one of a circular trip and a non-circular trip. … the endpoint establishment module 705 determines a type of a trip that a user takes.”; see also [par 132])

presenting the proposed classification on a user interface presentation; and (Weir: [figs 1-2]; [pars 108-112] “The metric module 207 sends the navigational recommendation to the output module 211, causing the output module 211 to present the navigational recommendation to a user. … The quality module 209 sends the one or more potential journeys and the associated quality scores to the output module 211, causing the output module 211 to present the one or more potential journeys and the quality scores to a user. For example, the quality module 209 sends three potential journeys having the highest quality scores to the output module 211, causing the output module 211 to present the three potential and the associated quality scores via a display 160.” see also [pars 118-122] “output module” and “GUI module”)

receiving an input signal that indicates that the user has [processed] a specified classification of the journey, via interaction by the user with the user interface presentation, the specified classification corresponding to the proposed classification or modification to the proposed classification as selected by the user via the user interface presentation; and (Weir: [figs 1-2]; [pars 58-68] “a user clicks on a social graphic such as a 'share' button shown on a graphical user interface (GUI) presented by a display 160 of the navigation system 102 to share information about a journey in the social network (e.g., a start point, an end point, a route from the start point to the endpoint, etc., associated with the journey).” [pars 118-122] “the GUI module 215 generates graphical data for depicting a GUI including a “share” button to allow a user to share a journey on a social network provided by the Social network application 122.”; Note that “the specified classification corresponding to the proposed classification” is elected for examination.)

in a … classification procedure: 
receiving other journey data associated with another journey; ([fig 1]; [pars 51-60] “the GPS 110 sends the location data and the timestamp data to one or more of the learning system 112, the estimation system 114 and the forgetting module 116. One skilled in the art will recognize that the GPS 110 may provide driving information (e.g., driving instructions to a destination, estimated time of arrival, etc.) and other information such as information about gas stations, restaurants, hotels, etc., to a user. In one embodiment, the GPS 110 sends a stream of data to the endpoint module 150. The stream of data includes one or more data elements. A data element includes data describing a geographic position of a traveling vehicle and timestamp data describing a timestamp (e.g., 2:00:00 pm, Wednesday, Nov. 30, 2011) when the traveling vehicle is at the geographic position”)

presenting information regarding the other journey data on another user interface presentation; and ([figs 1-2]; [pars 108-112] “The metric module 207 sends the navigational recommendation to the output module 211, causing the output module 211 to present the navigational recommendation to a user. … The quality module 209 sends the one or more potential journeys and the associated quality scores to the output module 211, causing the output module 211 to present the one or more potential journeys and the quality scores to a user. For example, the quality module 209 sends three potential journeys having the highest quality scores to the output module 211, causing the output module 211 to present the three potential and the associated quality scores via a display 160.” see also [pars 118-122] “output module” and “GUI module”)

receiving an input signal from the user … [for] the user of the other journey, via interaction by the user with the other user interface presentation, ([figs 1-2]; [pars 118-122] “the GUI module 215 generates graphical data for depicting a GUI to allow a user to interact with the system 100. For example, the GUI module 215 generates graphical data for depicting a GUI including a “share” button to allow a user to share a journey on a social network provided by the Social network application 122.” see also [pars 118-122] “output module” and “GUI module”)

repeating the manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the journey-classifying engine for the user increasing as the user successively provides input signals to manually classify journeys via the manual classification procedure and/or [processed] specified classifications via the model-(Weir: [figs 1-2]; [pars 98-108] “In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.” [par 68] “Furthermore, the system 100 continues to update the driver history data as the user takes new journeys and therefore continuously improves the journey estimations.”; [pars 168-173] “Furthermore, the deletion of the obsolete data reduces the influence of data associated with old and least visited destinations on the estimations of the metrics and quality scores, and therefore improves the accuracy of the estimation for potential journeys.”; see also [pars 118-122]; Note that “model-assisted classification procedure” and “confirms specified classifications via the model-assisted classification procedure” are elected for examination.)

each instance of journey data associated with a particular journey being generated based on signals provided by at least one movement-sensing device associated with a user computing device, as the user traverses the particular journey. (Weir: [fig 1]; [pars 51-60] “the GPS 110 sends the location data and the timestamp data to one or more of the learning system 112, the estimation system 114 and the forgetting module 116. One skilled in the art will recognize that the GPS 110 may provide driving information (e.g., driving instructions to a destination, estimated time of arrival, etc.) and other information such as information about gas stations, restaurants, hotels, etc., to a user. In one embodiment, the GPS 110 sends a stream of data to the endpoint module 150. The stream of data includes one or more data elements. A data element includes data describing a geographic position of a traveling vehicle and timestamp data describing a timestamp (e.g., 2:00:00 pm, Wednesday, Nov. 30, 2011) when the traveling vehicle is at the geographic position”)

However, Weir does not teach 
receiving an input signal that indicates that the user has confirmed a specified classification of the journey, via interaction by the user with the user interface presentation, the specified classification corresponding to the proposed classification or modification to the proposed classification as selected by the user via the user interface presentation; and
in a manual classification procedure: 
receiving an input signal from the user which specifies a manual classification made by the user of the other journey, via interaction by the user with the other user interface presentation, 
repeating the manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the journey-classifying engine for the user increasing as the user successively provides input signals to manually classify journeys via the manual classification procedure and/or confirms specified classifications via the model-assisted classification procedure 

Tajnai teaches
receiving an input signal that indicates that the user has confirmed a specified classification of the journey, via interaction by the user with the user interface presentation, the specified classification corresponding to the proposed classification or modification to the proposed classification as selected by the user via the user interface presentation; and (Tajnai: [figs 10-13]; [pars 34-41] “As shown in FIG. 10, the Route Overview page allows the user to input the starting location and the destination. A route is displayed, showing distance and estimated time. There are options to either edit details of the route or to start the route. When a new route is created, user is shown the New Route Detail page, FIG. 11, displaying what qualifiers a route has, allow user to not permit qualifiers and to add areas to avoid, as shown in FIG. 9. If user does not permit a qualifier or adds an area to avoid, an alternative route will be generated based on new criteria and the process repeats. Permitted criteria of a route can be modified later in the Edit Route screen, as shown in FIG. 12. When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13.”; e.g., “When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13” with fig 10 may read on “confirmed”. Note that Weir teaches “receiving an input signal that indicates that the user has [processed] a specified classification of the journey, via interaction by the user with the user interface presentation, the specified classification corresponding to the proposed classification or modification to the proposed classification as selected by the user via the user interface presentation”.)

in a manual classification procedure: 
receiving an input signal from the user which specifies a manual classification made by the user of the other journey, via interaction by the user with the other user interface presentation, ([figs 10-13]; [pars 34-41] “As shown in FIG. 10, the Route Overview page allows the user to input the starting location and the destination. A route is displayed, showing distance and estimated time. There are options to either edit details of the route or to start the route. When a new route is created, user is shown the New Route Detail page, FIG. 11, displaying what qualifiers a route has, allow user to not permit qualifiers and to add areas to avoid, as shown in FIG. 9. If user does not permit a qualifier or adds an area to avoid, an alternative route will be generated based on new criteria and the process repeats. Permitted criteria of a route can be modified later in the Edit Route screen, as shown in FIG. 12. When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13.”; e.g., figs 11-12 and “When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13” with fig 10 may read on “receiving an input signal from the user which specifies a manual classification made by the user of the other journey, via interaction by the user with the other user interface”. Note that Weir teaches “receiving an input signal from the user … [for] the user of the other journey, via interaction by the user with the other user interface presentation”.)

repeating the manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the journey-classifying engine for the user increasing as the user successively provides input signals to manually classify journeys via the manual classification procedure and/or confirms specified classifications via the model-assisted classification procedure, (Tajnai: [figs 10-13]; [pars 34-41] as cited above; e.g., “When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13” with fig 10 may read on “confirms”. Note that Weir teaches “repeating the manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the journey-classifying engine for the user increasing as the user successively provides input signals to manually classify journeys via the manual classification procedure and/or [processes] specified classifications via the model-assisted classification procedure”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the journey classification system of Weir with the manual classification procedure of Tajnai. Doing so would lead to enabling the machine learning model to provide the most proper routes for the user to carry out his/her journey purpose (Tajnai, [pars 34-41]).

Regarding claim 18, 
Weir further teaches 	


receiving an input signal that indicates that the user has [processed] a specified classification of the journey, via interaction by the user with the user interface presentation, the specified classification corresponding to the proposed classification or a modification to the proposed classification as selected by the user via the user interface presentation, (Weir: [figs 1-2]; [pars 58-68] “a user clicks on a social graphic such as a 'share' button shown on a graphical user interface (GUI) presented by a display 160 of the navigation system 102 to share information about a journey in the social network (e.g., a start point, an end point, a route from the start point to the endpoint, etc., associated with the journey).” [pars 118-122] “the GUI module 215 generates graphical data for depicting a GUI including a “share” button to allow a user to share a journey on a social network provided by the Social network application 122.”; Note that “the specified classification corresponding to the proposed classification” is elected for examination.)

repeating a manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the journey-classifying engine for the user increasing as the user successively provides input signals to manually classify journeys via a manual classification procedure and/or [processes] specified classifications via the model-assisted classification procedure. (Weir: [figs 1-2]; [pars 98-108] “In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.” [par 68] “Furthermore, the system 100 continues to update the driver history data as the user takes new journeys and therefore continuously improves the journey estimations.”; [pars 168-173] “Furthermore, the deletion of the obsolete data reduces the influence of data associated with old and least visited destinations on the estimations of the metrics and quality scores, and therefore improves the accuracy of the estimation for potential journeys.”; see also [pars 118-122]; Note that “model-assisted classification procedure” and “confirms specified classifications via the model-assisted classification procedure” are elected for examination.)

However, Weir does not teach
receiving an input signal that indicates that the user has confirmed a specified classification of the journey, via interaction by the user with the user interface presentation, the specified classification corresponding to the proposed classification or a modification to the proposed classification as selected by the user via the user interface presentation,
repeating a manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the journey-classifying engine for the user increasing as the user successively provides input signals to manually classify journeys via a manual classification procedure and/or confirms specified classifications via the model-assisted classification procedure.

Tajnai teaches
receiving an input signal that indicates that the user has confirmed a specified classification of the journey, via interaction by the user with the user interface presentation, the specified classification corresponding to the proposed classification or a modification to the proposed classification as selected by the user via the user interface presentation, (Tajnai: [figs 10-13]; [pars 34-41] “As shown in FIG. 10, the Route Overview page allows the user to input the starting location and the destination. A route is displayed, showing distance and estimated time. There are options to either edit details of the route or to start the route. When a new route is created, user is shown the New Route Detail page, FIG. 11, displaying what qualifiers a route has, allow user to not permit qualifiers and to add areas to avoid, as shown in FIG. 9. If user does not permit a qualifier or adds an area to avoid, an alternative route will be generated based on new criteria and the process repeats. Permitted criteria of a route can be modified later in the Edit Route screen, as shown in FIG. 12. When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13.”; e.g., “When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13” with fig 10 may read on “confirmed”. Note that Weir teaches “receiving an input signal that indicates that the user has [processed] a specified classification of the journey, via interaction by the user with the user interface presentation, the specified classification corresponding to the proposed classification or a modification to the proposed classification as selected by the user via the user interface presentation”.)

repeating a manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the journey-classifying engine for the user increasing as the user successively provides input signals to manually classify journeys via a manual classification procedure and/or confirms specified classifications via the model-assisted classification procedure. (Tajnai: [figs 10-13]; [pars 34-41] as cited above; e.g., “When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13” with fig 10 may read on “confirms”. Note that Weir and SCHÄFER teach “repeating a manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the journey-classifying engine for the user increasing as the user successively provides input signals to manually classify journeys via a manual classification procedure and/or [confirms] specified classifications via the model-assisted classification procedure”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the journey classification system of Weir with the confirmation signal of Tajnai. Doing so would lead to enabling the machine learning model to provide the most proper routes for the user to carry out his/her journey purpose (Tajnai, [pars 34-41]).

Regarding claim 20, 
Weir teaches 	
wherein said generating is performed for a batch of journeys to generate a batch of proposed classifications, (Weir: [figs 1-2, 7]; [par 68] “The system 100 is particularly advantageous since, for example, it is capable to provide a plurality of estimated destinations (or, potential journeys) to a user when the user starts the engine of a vehicle. The system 100 does not require the user to input a destination for a journey and automatically provides information about the potential journeys to the user in real time based at least in part on the driver history data stored in the system 100 as long as the GPS 110 has located itself.”; [pars 97-108] “the metric module 207 receives one or more of: a set of journey duration data for one or more potential journeys from a duration module 407; direction data describing one or more directions for the one or more potential journeys from a direction module 405; and a POI type (e.g., home, work, gas station, restaurant, hotel, etc.) for each destination of each potential journey from a POI type module 409, etc. …  In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.”; e.g., “potential journeys” may read on “classifications”.)

(Weir: [figs 1-2]; [pars 108-112] “The metric module 207 sends the navigational recommendation to the output module 211, causing the output module 211 to present the navigational recommendation to a user. … The quality module 209 sends the one or more potential journeys and the associated quality scores to the output module 211, causing the output module 211 to present the one or more potential journeys and the quality scores to a user. For example, the quality module 209 sends three potential journeys having the highest quality scores to the output module 211, causing the output module 211 to present the three potential and the associated quality scores via a display 160.” see also [pars 118-122] “output module” and “GUI module”)

the method further including receiving an input signal that provides an indication that the user has [processed] specified classifications associated with the entire batch of journeys, each specified classification corresponding to a proposed classification as originally provided or a classification as modified by the user. (Weir: [figs 1-2]; [pars 58-68] “a user clicks on a social graphic such as a 'share' button shown on a graphical user interface (GUI) presented by a display 160 of the navigation system 102 to share information about a journey in the social network (e.g., a start point, an end point, a route from the start point to the endpoint, etc., associated with the journey).” [pars 118-122] “the GUI module 215 generates graphical data for depicting a GUI including a “share” button to allow a user to share a journey on a social network provided by the Social network application 122.”; Note that “a proposed classification as originally provided” is elected for examination.)

Tajnai further teaches 
confirmed specified classifications associated with the entire batch of journeys, each specified classification corresponding to a proposed classification as originally provided or a classification as modified by the user. (Tajnai: [figs 10-13]; [pars 34-41] “As shown in FIG. 10, the Route Overview page allows the user to input the starting location and the destination. A route is displayed, showing distance and estimated time. There are options to either edit details of the route or to start the route. When a new route is created, user is shown the New Route Detail page, FIG. 11, displaying what qualifiers a route has, allow user to not permit qualifiers and to add areas to avoid, as shown in FIG. 9. If user does not permit a qualifier or adds an area to avoid, an alternative route will be generated based on new criteria and the process repeats. Permitted criteria of a route can be modified later in the Edit Route screen, as shown in FIG. 12. When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13.”; e.g., “When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13” with fig 10 may read on “confirmed”. Note that Weir teaches “the method further including receiving an input signal that provides an indication that the user has [processed] specified classifications associated with the entire batch of journeys, each specified classification corresponding to a proposed classification as originally provided or a classification as modified by the user”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the journey classification system of Weir with the confirmation signal of Tajnai. Doing so would lead to enabling the machine learning model to provide the most proper routes for the user to carry out his/her journey purpose (Tajnai, [pars 34-41]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kislovskiy et al. (US 2018/0342033 A1) teaches “trip classifier”.
Griffin et al. (A Decision Tree Classification Model to Automate Trip Purpose Derivation) teaches a classification model to determine trip purpose from passively collected GPS.
Xiao et al. (Detecting trip purposes from smartphone-based travel surveys with artificial neural networks and particle swarm optimization) teaches trip purpose estimation based on ANN.
Chou et al. (US 2018/0373854 A1) teaches the count updating based on the input signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129